        Case 1:20-cv-00187-TJC Document 23 Filed 05/21/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 CHERYL HARRIS, individually and as
 Guardian of T.H., a minor; and
 KENNETH HARRIS, individually and
 as Guardian of T.H., a minor;      CV 20-187-BLG-TJC


                     Plaintiffs,              ORDER GRANTING MOTION
                                              FOR PROTECTIVE ORDER
         vs.

 UNITED STATES OF AMERICA, on
 behalf of its agency, DEPARTMENT
 OF INTERIOR, BUREAU OF INDIAN
 AFFAIRS, and John and Jane Doe
 persons and entities 1 - 10,

                     Defendants.

      This case involves allegations related to an incident in which a minor, T.H.,

suffered serious injuries. The parties have filed a Stipulation for Protective

Order, an Unopposed Motion for Protective Order and Brief in Support of

Protective Order regarding sensitive information, documents or evidence protected

by the Privacy Act, 5 U.S.C. § 552a. (Docs. 21, 22, 23.) Based on the parties’

stipulation, and a review of the brief in support of the order, and good cause

appearing,


                                          1
           Case 1:20-cv-00187-TJC Document 23 Filed 05/21/21 Page 2 of 3



      IT IS HEREBY ORDERED as follows:

      1. All documents, information and evidence produced in this litigation

related to a law enforcement or internal investigation, or in response to any

discovery requests related to employment/personnel files or medical records, by

the Defendant United States, shall be used only for the purposes of and within the

confines of this case. All such documents and items shall be shown only to the

parties to this case, their attorneys and attorneys’ employees, any parties’ retained

or unretained experts or consultants, judges, court personnel, or mediators agreed

upon by the parties to conduct a settlement conference, and/or witnesses to prepare

for or during deposition or trial testimony. Such documents may be used as

exhibits during depositions, motions for summary judgment and for trial. None

of the documents or information described above shall be released, shown to, or

otherwise disclosed to any other person, firm or entity, except as described above,

unless ordered by the Court.

      2. At the conclusion of this lawsuit, all of the documents described above

and items shall be returned to counsel for Defendant United States, or destroyed by

Plaintiffs’ counsel.

      3.      Notwithstanding anything to the contrary contained herein, in no

event shall this Protective Order be construed as a waiver by any of the parties of


                                          2
        Case 1:20-cv-00187-TJC Document 23 Filed 05/21/21 Page 3 of 3



the right to assert any privilege against disclosure, or any other basis justifying the

non-disclosure of documents, including but not limited to the attorney-client, work

product and law enforcement privileges. The parties shall retain the right to

interpose objections to specific discovery requests or responses, and to submit

motions seeking to quash production of documents or to compel production.

      DATED this 21st day of May, 2021.


                                               Timothy J. Cavan
                                               U.S. Magistrate Judge




                                           3
